 



INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This investment management trust agreement (“Agreement”) is made as of February
22, 2012, by and between ROI Acquisition Corp. (the “Company”), a Delaware
corporation and Continental Stock Transfer & Trust Company (the “Trustee”)
located at 17 Battery Place, New York, New York 10004. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Registration Statement.

 

WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
Registration No. 333-177340 (the “Registration Statement”), for its initial
public offering of securities (the “IPO”) has been declared effective as of the
date hereof by the Securities and Exchange Commission (the “Commission”); and

 

WHEREAS, Deutsche Bank Securities Inc. is acting as the representative of the
several underwriters in the IPO (the “Underwriters”) pursuant to an underwriting
agreement (the “Underwriting Agreement”); and

 

WHEREAS, simultaneously with the IPO, ROIC Acquisition Holdings LP (the
“Sponsor”), the sponsor of the Company, will be purchasing an aggregate of
4,166,667 warrants (“Sponsor Warrants”) from the Company for an aggregate
purchase price of $3,125,000; and

 

WHEREAS, simultaneously with the IPO, Thomas J. Baldwin (the “Chairman”), the
Chairman of the Company, will be purchasing an aggregate of 10,000 units
(“Private Placement Units”) from the Company for an aggregate purchase price of
$100,000; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Certificate of Incorporation, (as amended, the “Certificate of
Incorporation”), $75,100,000 of the gross proceeds of the IPO and sale of the
Sponsor Warrants ($86,068,750 if the Underwriters’ over-allotment option is
exercised in full) will be delivered to the Trustee to be deposited and held in
a trust account (the “Trust Account”) for the benefit of the Company and the
holders of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), issued in the IPO as hereinafter provided and in the event the Units
are registered in Colorado, pursuant to Section 11-51-302(6) of the Colorado
Revised Statutes (the “Colorado Statute”). The aggregate amount to be delivered
to the Trustee will be referred to herein as the “Property,” the common
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”; and

 

WHEREAS, pursuant to certain provisions in the Company’s Certificate of
Incorporation, the Public Stockholders may, regardless of how such stockholder
votes in connection with the Company’s merger, capital stock exchange, asset
acquisition, stock purchase, reorganization, or any other similar business
combination with operating businesses or assets (a “Business Combination”),
demand the Company redeem such Public Stockholder’s Common Stock into cash or
redeem such Common Stock pursuant to a tender offer pursuant to the Rule 13e-4
and Regulation 14E of the Commission, as applicable, and based upon the
Company’s choice of proceeding under the proxy rules or tender offer rules, each
as promulgated by the Commission (“Redemption Rights”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to 3.0% of the gross proceeds of the IPO will be payable to the Underwriters in
the event of consummation of a Business Combination (the “Deferred Fee”); and

 

WHEREAS, pursuant to the Underwriting Agreement, the Deferred Fee is payable
solely upon the consummation of the Company’s Business Combination and pursuant
to the terms thereof; and

 

WHEREAS, the Company and the Trustee are entering into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 



 

 

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including the terms of Section 11-51-302(6) of the
Colorado Statute, in Trust Accounts which shall be established by the Trustee at
J. P. Morgan Chase Bank, N. A. and at a brokerage institution in the United
States selected by the Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property in U.S. government treasury bills with a maturity of
180 days or less, and/or money market funds that invest solely in U.S.
Treasuries selected by the Company meeting the conditions of paragraphs (c)(2),
(c)(3) and (c)(4) of Rule 2a-7 promulgated under the Investment Company Act of
1940, as amended, as determined by the Company.

 

(d) Collect and receive, when due, all principal and interest income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e) Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when reasonably indemnified by
the Company and instructed by the Company to do so, so long as the Company shall
have advanced funds sufficient to pay the Trustee’s expenses incident thereto.

 

(h) Render to the Company, and to such other person as the Company may instruct,
monthly written statements of the activities of, and amounts in, the Trust
Account, reflecting all receipts and disbursements of the Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by an executive
officer and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed by the Company; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by 11:59 P.M. New York City time on the 21-month anniversary of the
closing of the IPO, the Trust Account shall be liquidated as soon as practicable
thereafter in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Stockholders of
record at the close of trading (4:00 P.M. New York City time) on such 21 month
anniversary date. For the purposes of clarity, any transmission of such
Termination Letter electronically, whether by facsimile, electronic mail
(e-mail), pdf or otherwise, shall constitute an original of such Termination
Letter hereunder.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company by wire transfer from the income
collected on the Property the amount necessary to cover any tax obligation owed
by the Company.

 

(b) The Company may withdraw funds from the Trust Account for working capital
purposes by delivery of Exhibit C to the Trustee. The distributions referred to
herein shall be made only from income collected on the Property.

 

(c) Also by delivery of Exhibit C and only if the Company elects to seek a
stockholder vote in connection with the Business Combination, the Company may
request the release of funds necessary to repurchase up to fifteen percent (15%)
of its Common Stock. In connection therewith, the Company shall deliver, in
addition to Exhibit C, a “trade ticket” or similar confirmation evidencing such
purchase by the Company. Upon receipt of such evidence, the Trustee shall, as
soon as practicable, release the necessary funds to the Company in order to
complete such trade within two trading days of the trade date. The Trustee shall
pay to the Company such amount equal to: (x) the number of shares of Common
Stock purchased (evidenced by the trade ticket) multiplied by (y) an amount not
to exceed the pro rata per share amount held in the Trust Account; provided,
however, in no event shall the Trustee release funds to repurchase in excess of
1,125,000 shares of Common Stock (1,293,750 if the over-allotment option of the
IPO is exercised in full or such other amount provided to the Trustee if the
over-allotment option is partially exercised but not to exceed 1,293,750 shares
of Common Stock).

 



- 2 -

 

 

(d) In no event shall the payments authorized by Sections 2(a) and 2(b) cause
the amount in the Trust Account to fall below the amount initially deposited
into the Trust Account. Except as provided in Sections 2(a), 2(b) and 2(c)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Section 1(i) hereof.

 

(e) The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to such funds, and the Trustee
has no responsibility to look beyond said request.

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing or the electronic
equivalent, signed by the Company’s President, Chief Executive Officer or Chief
Financial Officer, and as specified in Section 1(i). In addition, except with
respect to its duties under Sections 1(i), 2(a), 2(b) and 2(c) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal, electronic or telephonic advice or instruction which the Trustee in good
faith believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 

(b) Subject to the provisions of Section 5, hold the Trustee harmless and
indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this section, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim, provided, that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which consent shall not be unreasonably withheld. The Company may participate in
such action with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto;

 

(d) In connection with the vote, if any, of the Company’s stockholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination; and

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 

(f) Promptly after the Deferred Fee shall become determinable on a final basis,
to provide the Trustee notice in writing (with a copy to Deutsche Bank
Securities Inc.) of the total amount of the Deferred Fee.

 



- 3 -

 

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until the Trustee shall have received
written instructions from the Company given as provided herein to do so and the
Company shall have advanced to the Trustee funds sufficient to pay any expenses
incident thereto;

 

(d) Change the investment of any Property, other than in compliance with Section
1(c);

 

(e) Refund any depreciation in principal of any Property;

 

(f) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(g) The other parties hereto or to anyone else for any action taken or omitted
by the Trustee, or any action suffered by the Trustee to be taken or omitted, in
good faith and in the exercise of the Trustee’s own best judgment, except for
its gross negligence or willful misconduct. The Trustee may rely conclusively
and shall be protected in acting upon any order, judgment, instruction, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Trustee, which counsel may be Company counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(h) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(i) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to income and activities relating to the Trust Account,
regardless of whether such tax is payable by the Trust Account or the Company
(including but not limited to income tax obligations), it being expressly
understood that as set forth in Section 2(a), if there is any income or other
tax obligation relating to the Trust Account or the Property in the Trust
Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;

 

(j) Pay or report any taxes on behalf of the Trust Account other than pursuant
to Section 2(a).

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 2(a), 2(b) or 2(c).

 



- 4 -

 

 

5. No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event the Trustee has a claim against
the Company under this Agreement, including, without limitation, under Section
3(b), the Trustee will pursue such claim solely against the Company and not
against the Property held in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 2(a), 2(b), 2(c) and 2(d) (which sections may not be modified, amended or
deleted without the affirmative vote of at least 65% of the then outstanding
shares of Common Stock; provided that no such amendment will affect any Public
Stockholder who has otherwise either (i) indicated his election to redeem his
shares of Common Stock in connection with a stockholder vote sought to amend
this Agreement or (ii) not consented to any amendment to this Agreement to
extend the time he would be entitled to a return of his pro rata amount in the
Trust Account), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury and the right to set-off as a defense. The Trustee may request
an opinion from Company counsel as to the legality of any proposed amendment as
a condition to its executing such amendment.

 

(d) The parties hereto consent to the personal jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e) Unless otherwise specified herein, any notice, consent or request to be
given in connection with any of the terms or provisions of this Agreement shall
be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic or facsimile transmission:

 



- 5 -

 

 

if to the Trustee, to:

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Accounting Department, Frank A. DiPaolo, CFO

Fax No.: (212) 509-5150

E-mail Address: fdipaolo@continentalstock.com

 

 

if to the Company, to:

 

ROI Acquisition Corp.

9 West 57th Street

New York, New York 10019

Attn: Thomas J. Baldwin

E-mail Address: tom.baldwin@roiacquisition.com

 

with a copy to (which shall not constitute notice):

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn: Christopher S. Auguste, Esq.

Fax No: (212)-715-8000

E-mail Address: cauguste@kramerlevin.com

 

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event the Trustee has
a claim against the Company under this Agreement, the Trustee will pursue such
claim solely against the Company and not against the Property held in the Trust
Account.

 

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto

 

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 



- 6 -

 

 

 

(j) The Company has also retained the Trustee to serve as its share transfer
agent and warrant agent and shall pay the fees set forth in Schedule A for such
services. Additionally, the Trustee has agreed to provide all services,
including, but not limited to: the mailing of proxy or tender documents to
registered holders, all wires in connection with the Business Combination
(including the exercise of Redemption Rights) and maintaining the official
record of the exercise of Redemption Rights and stockholder voting (if
applicable).

 

[Signature page follows]

 

- 7 -

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER

& TRUST COMPANY, as Trustee

 

By:

/s/ Frank A. Di Paolo

  Name: Frank A. Di Paolo   Title: Chief Financial and Trust Officer  

 

ROI ACQUISITION CORP.

By: /s/ Thomas J. Baldwin   Name: Thomas J. Baldwin   Title: Chairman and Chief
Executive Officer  

 

 

 

- 8 -

 

 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount (1)

IPO closing fee   Consummation of IPO by wire transfer of funds   $ 5,000 Trust
set-up fee   Upon execution and funding of the trust a/c   $ 1,000 Annual
trustee fee   Upon execution of the IMTA and at each anniversary   $ 8,000 Share
transfer agent fee   Monthly by check or wire transfer of funds   $ 500        
    Warrant agent fee   Monthly by check or wire transfer of funds   $ 200 All
services in connection with a Business Combination and/or all services in
connection with liquidation of Trust Account if no Business Combination.   Upon
final liquidation of the Trust Account but, upon liquidation if no Business
Combination, only from interest earned or from the Company by wire transfer of
funds       Normal and customary charges at the time services are rendered

 

 

(1) Any amounts owed by the Company are subject in their entirety to the
provisions of Section 5 of this Agreement.

 

- 9 -

 

 

EXHIBIT A

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Trust Account No. [ ] - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
ROI Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [ ], 2011 (“Trust Agreement”), this is to advise you that
the Company has entered into an agreement with [ ] (the “Target Businesses”) to
consummate a Business Combination with the Target Businesses on or before [ ]
(the “Consummation Date”). This letter shall serve as the 48 hour notice
required with respect to the Business Combination. Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [ ] and to transfer the entire
proceeds to the above referenced Trust checking account at [ ] to the effect
that, on the Consummation Date, all of the funds held in the Trust Account will
be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the Trust checking account awaiting
distribution, the Company will not earn any interest or dividends.

 

 

On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Business Combination, (b) written notification that the
Business Combination has been consummated or will, concurrently with your
transfer of funds to the accounts as directed by the Company, be consummated and
(c) notice the provisions of Section 11-51-302(6) and Rule 51-3.4 of the
Colorado Statute have been met, and (ii) the Company shall deliver to you
written instructions with respect to the transfer of the funds held in the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter in accordance with the terms of
the Instruction Letter. In the event certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.

 

 

- 10 -

 

 

In the event the Business Combination is not consummated by 11:59 p.m. on the
Consummation Date and we have not notified you of a new Consummation Date, then,
the funds held in the Trust checking account shall be reinvested as provided for
by the Trust Agreement as soon as practicable thereafter.

 

 

Very truly yours,       ROI ACQUISITION CORP.         By:     Name:   Title:

 

cc: Deutsche Bank Securities Inc.

 

- 11 -

 

 

EXHIBIT B

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Trust Account No. [    ] - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
ROI Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of ________, 2011 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Certificate of Incorporation, as described in the Company’s prospectus
relating to its IPO.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [ ] and to transfer the total proceeds to the
Trust checking account at [ ] for distribution to the stockholders. The Company
has selected [ ] as the record date for the purpose of determining the
stockholders entitled to receive their pro rata share of the liquidation
proceeds. You agree to be the paying agent of record and in your separate
capacity as paying agent to distribute said funds directly to the Company’s
stockholders (other than with respect to the initial, or insider, shares) in
accordance with the terms of the Trust Agreement, the Certificate of
Incorporation of the Company and the fees set forth on Schedule A to the Trust
Agreement. Upon the distribution of all of the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

 

 

Very truly yours,         ROI ACQUISITION CORP.         By:     Name:   Title:

 

cc: Deutsche Bank Securities Inc.

EXHIBIT C

- 12 -

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place, 8th Floor

New York, New York 10004

Attn: John Comer and Frank DiPaolo

 

Re: Trust Account No. [ ]

 

Gentlemen:

 

Pursuant to Section [2(a), 2(b) or 2(c)] of the Investment Management Trust
Agreement between ROI Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company, dated as of ___________, 2011 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ [of the
interest income earned on the Property as of the date hereof1. The Company needs
such funds [to pay for the tax obligations as set forth on the attached tax
return or tax statement] or [for working capital purposes] or [for repurchase of
______ shares of Common Stock]. [We have attached the “trade ticket” or similar
confirmation as an exhibit to this letter2]. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  ROI ACQUISITION CORP.       By:     Name:   Title:

 

cc: Deutsche Bank Securities Inc.

 

__________________



1Only include if this letter is being delivered in connection with release of
the interest income.

2Only include if this letter is being delivered in connection with a repurchase
of Common Stock.

- 13 -

 

EXHIBIT D

 

AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK

 

AUTHORIZED
TELEPHONE NUMBER(S)

      Company:           ROI Acquisition Corp.     9 West 57th Street     New
York, New York 10019     Attn: Thomas J. Baldwin   (212) 825-0400              
    Kramer Levin Naftalis & Frankel LLP     1177 Avenue of the Americas     New
York, New York, 10036     Christopher S. Auguste, Esq.   (212) 715-9265        
          Trustee:           Continental Stock Transfer     & Trust Company    
17 Battery Place     New York, New York 10004     Attn: Frank Di Paolo, CFO  
(212) 845-3270

 

 

- 14 -

 



 

